Citation Nr: 0031088	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable (original) evaluation for 
tension headaches.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for residuals of a left 
elbow injury.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for residuals of a left 
shoulder injury.

7.  Entitlement to service connection for a bilateral ankle 
disorder.

8.  Entitlement to service connection for residuals of a neck 
injury.

9.  Entitlement to service connection for a bilateral knee 
disorder.

10.  Entitlement to service connection for sinusitis.
REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from February 1990 to 
December 1990, and from August 1994 to August 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision issued 
by the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
appellant's claim seeking entitlement to service connection 
for the disorders listed on the title page, and, following 
transfer of the claims file in June 1998 to the RO in New 
Orleans, Louisiana, from a November 1998 rating decision 
issued by that RO, which in addition to denying service 
connection for the disorders listed above following receipt 
of the appellant's complete service medical records, denied a 
entitlement to a compensable rating for his tension headaches 
disability.  The appellant perfected an appeal to the Board 
as to these issues in June 1999.

The issues of service connection listed above are the subject 
of the remand portion of this decision.



FINDINGS OF FACT

1.  The appellant has experienced headaches involving 
throbbing, squeezing-type pain in the eyes and temporal 
region occurring approximately twice per week, with an 
occasional more severe, prostrating-type headache that 
results in absenteeism from work, and which has occurred, on 
average, no more than once every two months, since the August 
1997 effective date of the award of service connection for 
this disability.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his tension headaches disability so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an original evaluation of 10 
percent, but no higher, for the appellant's tension headaches 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 8100 (2000).

2.  Application of the extraschedular provisions for the 
tension headaches disability is not warranted.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this claim arises from an appeal of the RO's assignment of 
the original disability rating of zero percent for the 
appellant's tension headaches, the Board will consider 
whether there is any basis to award "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999) (an 
appeal arising from the assignment of an initial or original 
disability rating upon the award of service connection may, 
consistent with the facts found, be higher or lower for 
segments of time under review, i.e., the original rating may 
be "staged.").  Moreover, as the appellant has been advised 
by the statement of the case of the pertinent schedular 
criteria and all pertinent evidence considered, the Board 
finds that it may proceed to a disposition as it is not shown 
that the RO's failure to correctly identify the type of claim 
(appeal of "original" disability rating) resulted in any 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The appellant's tension headaches disability has been rated 
analogous to migraine headaches under Diagnostic Code 8100.  
38 C.F.R. § 4.20 (2000).  According to the schedular criteria 
under Code 8100, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months are rated 10 percent disabling; a 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one per month 
over the last several months.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (2000).  A 50 percent rating for very frequent, 
completely prostrating and prolonged migraine attacks 
productive of severe economic inadaptability represents the 
maximum disability evaluation rating under code 8100.

The appellant was granted service connection and a 
noncompensable rating for his tension headaches by rating 
decision in February 1998.  On a VA general medical 
examination conducted in September 1997, he reported 
complaints of headaches occurring once or twice a week, 
described as orbital and frontal, and relieved with aspirin.  
He reported no other accompanying symptoms such as nausea, 
vomiting, fever, chills or visual disturbances.  Although the 
clinical examination was negative for any specific 
neurological abnormalities, the examiner diagnosed "tension 
headaches."  In June 1998, he filed a claim requesting an 
increased rating for his tension headaches, alleging that this 
disability had worsened, which was denied by a rating decision 
in November 1998.  His notice of disagreement was received in 
January 1991, within one year of the initial rating decision 
of February 1998, and this appeal followed.

In connection with his claim on appeal, the appellant's 
headaches disability was evaluated on a VA neurological 
examination conducted in August 1998.  As with the prior 
examination of September 1997, the neurological examination 
was "totally within normal limits," but the examiner 
diagnosed "tension type headaches" with a severity and 
frequency as described by the appellant, which was significant 
for the following, in pertinent part:

The headaches have been present for 
several years.  The headaches are always 
the same.  They consist of pain in the 
eyes, temporal region and sometimes in 
the occipital/upper neck region.  The 
pain is a throbbing, squeezing pain.  
Neck massage helps the headache.  There 
is no neurological disturbance associated 
with the headaches.  The frequency of the 
headache is about twice per week.  The 
patient takes Motrin for his headaches.  
Usually two doses will suffice to allow 
him to continue his ordinary activities.  
He has occasional absenteeism secondary 
to a prostrating headache.  If he is not 
working and he develops a headache, he 
will attempt to sleep it off.  At times 
the headaches will consist of a nagging 
headache which can last up to three days.

Additional relevant medical records in the file consisted of 
VA outpatient reports dated from February 1998 to May 1998.  
These reports indicated that the appellant complained of 
headaches occurring two to three times a week in May 1998, 
relieved by Motrin in an 800mg dose.
In view of the relative severity and nature of the 
appellant's headaches as shown by the medical evidence, the 
Board concludes that the evidence supports entitlement to a 
10 percent rating for the appellant's tension headaches 
according to the schedular criteria under Diagnostic Code 
8100.  These criteria provide that characteristic prostrating 
attacks averaging one in two months over the last several 
months are rated 10 percent disabling.  As noted above, the 
appellant reported complaints of headaches occurring once or 
twice a week, described as orbital and frontal, when examined 
for compensation purposes by VA in September 1997.  Less than 
a year later, when he was examined on a VA neurological 
examination of August 1998, the examiner determined that the 
degree of severity and frequency of his tension headaches 
were consistent with his reported accounts, which included 
his account of occasional absenteeism from work secondary to 
a more severe prostrating-type headache.  In considering this 
evidence, the Board finds that the appellant's disability 
picture more closely approximates the higher rating of 10 
percent under Code 8100, and therefore, an increased rating 
to that level is in order effective from August 3, 1997.  38 
C.F.R. § 4.7.

However, the Board also finds that a preponderance of the 
evidence is against entitlement to higher increased or 
"staged" ratings for his headaches.  The criteria for a 30 
percent rating require migraine headaches with characteristic 
prostrating attacks averaging one per month over the last 
several months.  While the appellant has an "occasional" 
prostrating attack, as reported on the VA examination in 
August 1998, there is no documented accounts from treatment 
reports or other competent evidence to establish that he has 
averaged a headache of such severity every month over the 
last several months.

Further, the criteria for a 50 percent rating  - "very 
frequent, completely prostrating and prolonged attacks," is 
clearly not shown as there is no evidence showing either 
documented treatment for a completely prostrating attack or a 
regular pattern of in/outpatient treatment specifically for 
headaches of a more severe nature.  On this point, the Board 
finds that his complaints and current treatment modalities 
described by the medical evidence does not reflect a 
"severe" disability as contemplated by the schedular 
criteria.  In this case, there is no objective evidence 
showing actual treatment for completely prostrating attacks 
and as such, it is not possible to verify the true nature of 
the appellant's more disabling attacks that he claims occur 
on an occasional basis and result in his missing work.  There 
is also no claim by the appellant or other evidence to 
support a finding that his headaches cause him severe 
economic inadaptability, regardless of the fact that no 
evidence actually shows that he has "very frequent, 
completely prostrating and prolonged attacks."  In summary, 
the evidence describing the treatment/evaluation of this 
disability does not reflect a headache disorder manifested by 
the above-emphasized phrase, notwithstanding the claimed 
frequency of headaches.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board concludes that its 
award of the 10 percent original rating for the appellant's 
headaches disability adequately reflects the level of 
impairment pursuant to the schedular criteria.  In this 
respect, the appellant's contentions on appeal have been 
accorded careful consideration, but the Board concludes that 
the medical findings discussed above are more probative of 
the level of disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an increased rating above that now 
assigned for the period in question (10 percent from August 
3, 1997), the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the evidence reflects 
that the appellant's headaches disability is more 
appropriately rated 10 percent disabling; however, it does 
not appear that he has an "exceptional or unusual" 
disability.  The Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for this disability.  Hence, it does not appear 
that he has an exceptional disability manifested by frequent 
hospitalizations.  There also is no evidence of record which 
shows that he is not working or cannot work due to this 
disability.  Thus, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to his 
headaches disability.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard, 4 Vet. App. 384 (1993).


ORDER

An increased rating to 10 percent effective from August 3, 
1997, but no higher, for the appellant's tension headaches 
disability is granted, subject to the regulations governing 
payment of monetary benefits.


REMAND

The issues of service connection for the disorders listed on 
the title page must be readjudicated by the RO in light of a 
change in the law.  The RO denied these claims as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate his service connection claims.  The RO is 
directed to seek further guidance regarding additional 
development and adjudication matters from Fast Letter 00-87 
that was issued by VBA's Director of Compensation and Pension 
Service on November 17, 2000.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO must develop and readjudicate the 
issues of service connection for the 
disorders listed on the title page of 
this REMAND in accordance with the VCAA 
and the interim procedures for 
implementing same provided in VBA's Fast 
Letter 00-87.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 10 -


